Exhibit 10.1

 

SUPPLEMENTAL AGREEMENT

 

THIS SUPPLEMENTAL AGREEMENT, dated as of March 31, 2018, is made by and between
Yangtze River Port and Logistics Limited (“Party A” and formerly known as
Yangtze River Development Limited) and Fujian Yuesheng Industrial Development
Limited (“Party B” and “Fujian Yuesheng”) in Wuhan City, China:

 

WHEREAS, on December 26, 2017, Party A and the eight shareholders, including
Party B, of Wuhan Economic Development Port Co., Limited (incorporated in China,
hereinafter “Party B Target Company”) signed an agreement in respect of Party
A’s proposed acquisition of Party B Target Company as well as Party B’s proposed
acquisition of the equity in Energetic Mind Limited (incorporated in the British
Virgin Islands and held by Party A) (hereinafter the “Agreement”). Upon the
execution of the Agreement, the seven shareholders (except for Party B) of Party
B Target Company transferred their equity in Party B Target Company exclusively
to Party B (that is, Fujian Yuesheng). As stipulated in the Agreement, “Fujian
Yuesheng will be fully representing Party B to sign the supplemental agreement
with Party A in the future (if necessary), coordinate the handovers and decide
on the termination or renewal of this Agreement and other matters.”

 

WHEREAS, according to Article 3 of the Agreement “After the execution of this
Agreement, both parties shall undertake due diligence on the companies within
corporate structure of the target company and close the transaction within three
working days upon completion of the due diligence. The settlement shall be
completed no later than March 31, 2018”. Notwithstanding, till this day Party
A’s due diligence and the preliminary audit results of Party B Target Company
have not yet been completed, which inevitably affects the completion of the
auditor’s report. Likewise, Party A must be given adequate time to submit the
issued auditor’s report to the regulatory authority for approval.

 

NOW, THEREFORE, Party A and Party B enter into this Supplemental Agreement to
extend all the terms of the "Agreement" to April 30, 2018. Both parties shall
close the acquisition of the target companies and settle the considerations
within three working days upon completion of the due diligence (mainly the
auditor’s report) and the approval by Party A's regulatory authority, no later
than April 30, 2018.

 

THIS SUPPLEMENTAL AGREEMENT is in duplicate whereas each of Party A and Party B
shall hold one of them. It shall take effect upon signing and affixing company
seal by both parties and the Guarantor, and shall have the same legal effect as
the Agreement.

 

Party A

 

Yangtze River Port and Logistics Limited

 

Signed by CEO:

 

Party B:

 

Fujian Yuesheng Industrial Development Limited (with seal)

 

Signed by Legal Representative:

 

Guarantor of Party B:

 

Signed by Mr. Wang Kaiwei:   

 

 

 

 

 

 

SUPPLEMENTAL AGREEMENT – Acquisition of Wuhan Economic Development Port Limited
2018.3.31